Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 8-10, 12, 19, 20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Sondrup US 2002/0136604.  Sondrup discloses a manhole assembly (100) comprising:
An annular lower body (110) having a central bore and a plurality of recesses, steps or 
pockets (46) disposed circumferentially about an inner surface of the body. 
Wherein the pockets are formed by vertical walls (54) spaced radially about the inner surface of the body, and by respective horizontal surfaces disposed at different heights circumferentially about the inner surface of the body, to as to form steps or pockets of different heights/depths.
An annular upper body (34) having a central axial bore and a circumferential outer wall.
Wherein a plurality of circumferentially spaced projections (50) extend axially at different radial locations on the outer wall (34). Such that the projections support the upper body in any of said pockets/steps (46) to adjust the height of the manhole cover (14) relative to a ground or road surface.  [0036-0038].  

Claim(s) 13, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamson US 2003/0235467.  Gamson discloses a manhole assembly (80) comprising:
A manhole chimney (8).
An annular, lower body (14) having an inner surface defining a central bore.  The inner 
	surface including a plurality of radially and axially disposed walls (94) arranged in
	radially groups.  See Fig. 5; [0040].
An annular upper body (90) having a circumferential wall (96) defining an outer surface.
A  plurality of radially and axially disposed walls (94) arranged in circumferentially spaced groups.  [0041].
Wherein the upper body can be inserted in the lower body to a desired depth.
Wherein the upper body can be rotated such that walls (94) of one annular body; such that the upper body is supported in a partially raised position above the lower body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sondrup US 2002/0136604.  Sondrup discloses a manhole assembly including upper and lower bodies having inter-engaging features such as steps (46) and protrusions (50), both having complimentary, generally rectangular prism shapes. Fig. 3. 
Although Sondrup does not disclose are trapezoidal or tapered shapes.
However, Sondrup discloses in [0053] that the illustrated embodiments shown and exemplary and that one of ordinary skill in the art would find changes in size, shape material and manner of operation obvious.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
make the projections and steps/pockets of Sondrup to have tapered or trapezoidal shapes in order to facilitate insertion and removal of the upper body.




Claim(s) 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamson US 2003/0235467 in view of Sondrup US 2002/0136604.
Gamson discloses a plurality of embodiments, shown in Figs.1-8 wherein the walls and projections take on a variety of different states.  But does not disclose tapered or trapezoidal prism shapes.  However, Sondrup discloses in [0053] that the illustrated embodiments shown and exemplary and that one of ordinary skill in the art would find changes in size, shape material and manner of operation obvious.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the projections and walls of Gamson to have tapered or trapezoidal shapes in order to facilitate insertion and removal of the upper body.

Allowable Subject Matter
Claims 11, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				9/21/2022